Exhibit 10.24

 

[ORACLE USA, INC. LETTERHEAD]

 

June 20, 2005

 

Gregory B. Maffei

 

Dear Greg:

 

We are pleased to offer you the position of President and Chief Financial
Officer with Oracle Corporation reporting to Lawrence J. Ellison. Your
appointment as Chief Financial Officer will be effective the day following the
filing of Oracle’s Form 10-K for fiscal year 2005. We offer you starting
compensation at an annual rate of $800,000. In addition, you will be eligible to
participate in the standard compensation plan for your position; for Oracle’s
fiscal year 2006, your target bonus will be 100% of base salary. Even if you do
not meet all targets for the payment of this bonus, provided you remain employed
at the close of Oracle’s fiscal year 2006, you will be paid the $800,000 bonus
in full. You will accrue paid vacation at the rate of 18 days per year, subject
to the terms of Oracle’s vacation policy.

 

The following global functions will report to you: controllership (includes a
number of financial and administrative functions), treasury, taxation, investor
relations, real estate, manufacturing and distribution, customer leasing, human
resources and legal (which also will have a dotted line to Oracle’s Chairman of
the Board). While Oracle’s internal audit group reports directly to the Audit
Committee, it will report indirectly to you, and you will have administrative
oversight of it.

 

The Compensation Committee of Oracle’s Board of Directors (the “Compensation
Committee”) has approved the terms set forth in this offer. Following the
acceptance of this offer, a proposal will be submitted to the Board of Directors
requesting approval to grant you an option to purchase 4,000,000 shares of
common stock pursuant to the 2000 Long-Term Equity Incentive Plan, as amended
(the “Plan”) with an effective grant date of the day you begin your Oracle
employment. The option will be priced based upon Oracle’s stock price at the
close of the market on the day prior to the option grant date. The option will
be issued under a written agreement and will be subject to qualification under
all applicable securities regulations. As long as you remain continuously
employed by Oracle, you will be eligible to exercise your right to purchase one
quarter of the option shares per year, beginning one year after the Board grants
your option, subject to the terms of your written option agreement.

 

We agree that you will be able to work out of offices in both Seattle and Oracle
headquarters. Oracle agrees to reimburse all reasonable documented business
expenses you incur as part of your Oracle employment, and will gross up such
expenses to the extent they are recorded as income. If you move to California,
Oracle will pay reasonable, documented relocation expenses, not to exceed
$500,000, in connection with your move from Seattle. In addition, Oracle will
gross-up these reimbursed relocation expenses for applicable taxes.

 

If you are involuntarily terminated by Oracle other than for gross misconduct
after appropriate notice and time to cure, provided the Company deems your
actions capable of being cured (“Cause”), or if you resign for Good Reason (as
defined below), prior to the second anniversary of your start date, you will
execute a full release of claims and, in exchange, receive as severance a cash
lump sum payment of $3,200,000 which shall be subjected to appropriate taxation.
After the second anniversary of your start date, if you are involuntarily
terminated, other than for Cause, or if you resign for Good Reason, you will
execute a Release and, in exchange, receive a cash lump sum severance payment of
one year’s base salary and pro-rated bonus, which shall be subjected to
appropriate taxation. Good Reason for purposes of this letter agreement shall
mean the occurrence, without your consent, of any material adverse change in
your title, reporting relationship or responsibilities or any material breach by
Oracle of this letter agreement.

 

This offer of employment is contingent upon your satisfactory completion of
Oracle’s pre-employment background screening process, which will include
education and employment verification as well as a criminal records search.



--------------------------------------------------------------------------------

[ORACLE USA, INC. LETTERHEAD]

 

You agree to comply with the Insider Trading restrictions applicable to Oracle
Officers and Directors for one fiscal quarter following your separation from
Oracle, regardless of the reason for your separation. Among other things, under
these restrictions, you are prohibited from trading in Oracle securities during
the last month of the fiscal quarter and until two full trading days following
Oracle’s earnings announcement for that fiscal quarter. Notwithstanding the
foregoing, your proposed stock option referenced in this letter agreement shall
be subject to the time limitations on exercise set forth in Section 6(i) of the
Plan (the “Remaining Option Exercise Period”); provided that, subject to the
approval of the Compensation Committee, if any “No Trading” period under
Oracle’s Insider Trading Policy occurs during the Remaining Option Exercise
Period, the Remaining Option Exercise Period shall be extended by the number of
days equivalent to any such “No Trading” periods such that the total amount of
time you will have to exercise the vested portion of this stock option shall be
equal to the original Remaining Option Exercise Period.

 

Although Oracle policy is that its Executives may serve only on one outside
Board of Directors, Oracle agrees that as an exception to this policy, you may
remain on the Board of Directors of both Electronic Arts and Starbucks.

 

To accept this offer, please sign the enclosed Employment Agreement (be sure to
confirm your intended start date with your manager), the Proprietary Information
Agreement and all other documents required and return them to Oracle in the
enclosed envelope. Employment and employee benefits can only begin after you
have signed these documents and they have been received by our Employee Service
Center. If you have any questions regarding these documents, please feel free to
call our Employee Service Center at (888) 404-2494.

 

If you have any questions regarding the conditions of your offer, please feel
free to call your manager, Lawrence J. Ellison at                 , or the Human
Resources Sr. Vice President, Joyce Westerdahl at             . This offer
remains open until the 30th of June 2005. We look forward to having you begin
work with us.

 

Sincerely,

/s/ Joyce E. Westerdahl

--------------------------------------------------------------------------------

Joyce E. Westerdahl

Senior Vice President, Human Resources

Enclosure: New Employee Packet



--------------------------------------------------------------------------------

Employment Agreement & Mutual Agreement to Arbitrate

 

Please read this Agreement carefully before you agree to its terms by signing
it. You may wish to consult an attorney prior to signing the Agreement. The
Agreement sets forth certain important benefits, terms and conditions related to
your employment with Oracle. It also sets forth the mutual agreement between you
and Oracle to arbitrate any dispute or claim arising out of or related to your
Oracle employment and to waive all rights to a trial or hearing before a court
or jury.

 

Proprietary Information

 

Oracle’s proprietary rights and confidential information are among the company’s
most important assets. In addition to signing this Agreement as a condition of
employment, you also must sign the Proprietary Information Agreement included in
the New Employee Packet.

 

Oracle Policies

 

Your adherence to the Oracle Code of Ethics and Business Conduct, set forth in a
booklet included in the New Employee Packet, is vital to Oracle and to your
success at Oracle. When you sign this Agreement, you are agreeing to thoroughly
familiarize yourself with the Oracle Code of Ethics and Business Conduct and you
are agreeing to abide by it. You also agree to take Oracle’s Ethics and Business
Conduct course, available on-line through Oracle’s intranet. In addition, when
you sign this Agreement, you are acknowledging that you have read the letter
addressing Oracle’s Safety Program highlights included in the New Employee
Packet. The Oracle Code of Ethics and Business Conduct and the Oracle Employee
Handbook are on the Oracle intranet and accessible to all employees. You agree,
after beginning employment, to access the Employee Handbook and thoroughly
familiarize yourself with Oracle policies and to abide by them. Additionally,
from time to time, Oracle will communicate important information about its
policies by way of electronic mail notification and/or the Oracle intranet. By
signing this agreement, you agree to thoroughly review these policy
communications and to abide by them.

 

Employment Eligibility

 

In order to comply with the Immigration Reform and Control Act of 1986, the
federal government requires the company to examine documents which prove your
legal right to work in the United States. Please see the Verification of
Eligibility for Employment information which also is a part of the New Employee
Packet.

 

Benefits

 

Oracle offers its employees a comprehensive medical, dental, vision, life and
disability insurance package through Oracleflex, a flexible benefits program.
Oracleflex may require employee contributions. The company also offers benefits
including a 401(k) Savings and Retirement Plan, an Employee Stock Purchase Plan,
a Dependent Care Reimbursement Plan and an Educational Reimbursement Plan. The
details of these plans are included in the New Employee Packet and/or are
available on the Oracle intranet. You understand that you must make your
Oracleflex benefits elections within the limited time period set forth in the
communication accompanying your personal identification number that you will
receive after beginning employment.

 

By signing this Agreement, you authorize Oracle to deduct from your compensation
any and all contributions associated with your elections under Oracleflex, the
Oracle 401(k) Savings and Investment Plan, the Oracle Employee Stock Purchase
Plan, or any other benefit offered by Oracle in which you participate and for
which an employee contribution is required.

 

Your starting compensation, position and other terms and conditions related to
your employment are set forth in the offer letter you received. By signing this
Agreement, you also are agreeing to the terms and conditions set forth in the
offer letter. Oral or written representations contradicting or supplementing the
terms of the offer letter are not valid.



--------------------------------------------------------------------------------

At-Will Employment

 

Employment at Oracle is at-will. The company makes no express or implied
commitment that your employment will have a minimum or fixed term, that Oracle
may take adverse employment action only for cause or that your employment is
terminable only for cause. Either you or Oracle may terminate the employment
relationship at any time for any reason. Additionally, Oracle may take any other
employment action at any time for any reason. No one at Oracle may make, unless
specifically authorized in writing by Oracle’s Board of Directors, any promise,
express or implied, that employment is for any fixed term or that cause is
required for the termination of or change in the employment relationship.

 

Equal Employment Opportunity and Escalation Process

 

Oracle believes that all employees should be treated fairly and equitably in
conformance with its Equal Employment Opportunity policies. We take personnel
action without regard to race, color, national origin, sex, marital status, age,
religion, disability or sexual orientation. Our commitment to these policies
applies to every phase of the employment relationship, and we make every effort
to comply with these policies. If, however, you feel you have not been treated
fairly in some way in your Oracle employment, you agree, before taking any other
action, to make a written complaint to a Director of the Human Resources
Department and to allow individuals within the Department a reasonable period of
time in which to investigate and informally attempt to resolve your issues.

 

Mutual Agreement to Arbitrate

 

You and Oracle understand and agree that any existing or future dispute or claim
arising out of or related to your Oracle employment, or the termination of that
employment, will be resolved by final and binding arbitration and that no other
forum for dispute resolution will be available to either party, except as to
those claims identified below. The decision of the arbitrator shall be final and
binding on both you and Oracle and it shall be enforceable by any court having
proper jurisdiction.

 

The arbitration proceedings shall be conducted pursuant to the Federal
Arbitration Act, and in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association or the Employment
Arbitration Rules and Procedures adopted by Judicial Arbitration & Mediation
Services (“JAMS”). The arbitrator will have all the powers a judge would have in
dealing with any question or dispute that may arise before, during and after the
arbitration.

 

Claims Not Covered

 

Claims for benefits under the workers’ compensation, unemployment insurance and
state disability insurance laws are not covered by this Arbitration Agreement.
Additionally, claims by you or by Oracle for temporary restraining orders or
preliminary injunctions (“temporary equitable relief”) in cases in which such
temporary equitable relief would be otherwise authorized by law are not covered
by this Arbitration Agreement. In such cases where temporary equitable relief is
sought, the trial on the merits of the action will occur in front of, and will
be decided by, the arbitrator, who will have the same ability to order legal or
equitable remedies as could a court of general jurisdiction.

 

Costs

 

Oracle agrees to bear the costs of the arbitrator’s fee and all other costs
related to the arbitration, assuming such costs are not expenses that you would
be required to bear if you were bringing the action in a court of law. You and
Oracle shall each bear your own attorneys’ fees incurred in connection with the
arbitration, and the arbitrator will not have authority to award attorneys’ fees
unless a statute at issue in the dispute or other appropriate law authorizes the
award of attorneys’ fees to the prevailing party, in which case the arbitrator
shall have the authority to make an award of attorneys’ fees as permitted by the
applicable statute or law.



--------------------------------------------------------------------------------

Consideration

 

You understand and acknowledge that you are offered employment in consideration
of your promise to arbitrate claims. In addition, the promises by Oracle and by
you to resolve claims by arbitration in accordance with the provisions of this
Arbitration Agreement, rather than through the courts, provide consideration for
each other.

 

Knowing and Voluntary Agreement; Complete Agreement

 

You understand and agree that you have been advised to consult with an attorney
of your own choosing before signing this Employment Agreement & Mutual Agreement
to Arbitrate, and you have had an opportunity to do so.

 

YOU FURTHER UNDERSTAND AND AGREE THAT YOU HAVE READ THIS EMPLOYMENT AGREEMENT &
MUTUAL AGREEMENT TO ARBITRATIE CAREFULLY. BY SIGNING IT, YOU ARE EXPRESSLY
WAIVING ANY AND ALL RIGHTS TO A TRIAL OR HEARING BEFORE A COURT OR JURY OF ANY
AND ALL DISPUTES AND CLAIMS SUBJECT TO ARBITRATION UNDER THIS ARBITRATION
AGREEMENT WHICH CLAIMS YOU MAY NOW OR IN THE FUTURE HAVE.

 

This Arbitration Agreement contains the complete agreement between Oracle and
you regarding the subject of arbitration and alternate dispute resolution, and
supersedes any and all prior written, oral, or other types of representations
and agreements between Oracle and you, if any.

 

Severability

 

If any portion of this Employment Agreement & Mutual Agreement to Arbitrate
shall, for any reason, be held invalid or unenforceable, or contrary to public
policy or any law, the remainder of the Agreement shall not be affected by such
invalidity or unenforceability, but shall remain in full force and effect, as if
the invalid or unenforceable term or portion thereof had not existed within this
Agreement.

 

Modification

 

This Employment Agreement & Mutual Agreement to Arbitrate may be modified only
in a writing, expressly referencing this Agreement and you by full name, signed
by you and Oracle’s Board of Directors.

 

By signing below you are agreeing that you have read and understood every
provision of this Agreement and that, in consideration for your employment at
Oracle, you agree to abide by its terms.

 

ACKNOWLEDGED AND ACCEPTED:

 

GREGORY B. MAFFEI

--------------------------------------------------------------------------------

     Print Name     

/s/ Gregory B. Maffei

--------------------------------------------------------------------------------

  

6/21/05

--------------------------------------------------------------------------------

Signature    Date